Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2017                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152916(74)(75)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 152916
  v                                                                COA: 321200
                                                                   Genesee CC: 13-032919-FH
  TMANDO ALLEN DENSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant for immediate
  consideration and to extend the time for filing his supplemental brief to February 23,
  2017, are GRANTED. The time for filing the supplemental brief of plaintiff-appellee is
  also extended to February 23, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 5, 2017
                                                                              Clerk